UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6539



MICHAEL CAMPBELL,

                                             Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
G. P. MIRO, Warden; ALLENDALE CORRECTIONAL
INSTITUTION,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-95-1295-6-20AK)


Submitted:   December 11, 1997          Decided:     December 23, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Campbell, Appellant Pro Se. Marvin Coleman Jones, Christy
Scott Stephens, BOGOSLOW & JONES, Walterboro, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's
recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court.* Campbell v. South Carolina
Dep’t of Corr., No. CA-95-1295-6-20-AK (D.S.C. Mar. 4, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




    *
      To the extent that Appellant raises a claim under the Reli-
gious Freedom Restoration Act (RFRA), this claim fails. See City of
Boerne v. Flores, 117 S. Ct. 2157, 2159 (1997) (holding that Con-
gress exceeded its power under the Fourteenth Amendment by applying
RFRA to the states).

                                2